Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 9/02/2020. Currently claims 1-10 are pending in the application.


Claim Interpretations – 112(f)

Claim limitation for claim 1 (“holding means”) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit, mechanism, and means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  



If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 1, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter (“moving means”) is not properly described in the application as filed (page 9, line 23 – page 10, line 1) in the specification in conjunction with the claim recitation. 

Claims 2-10 depend on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim limitation “moving means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-10 depend on claim 1.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, the phrase "in particular" (line 2- line 3 of the claim) renders the claim indefinite, because it is unclear what the limitation actually would be. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C.102 as being anticipated over Theinert et al. (US Patent Application Publication Number 2013/0101694 A1), hereafter, referred to as “Theinert”. 

Regarding claim 1, Theinert teaches in Fig. 1a, a compression molding device suitable for the production of a part in composite material starting from a plate (Fig. 1a, element 2), in particular a plane plate, in composite with a thermoplastic matrix, said device comprising:

- a fixed support structure (Fig. 1a, tensioning frame, element 6);


- a lower half-die (Fig. 1a, element 5) provided with a second contoured surface (cavity surface, as shown in the lower section of the figure) corresponding to the profile of a lower surface of said part in composite material to be made by molding;

- holding means (Fig. 1a, clamping strip, element8) carried by said support structure (element 6) in a fixed position (according to para. [0018] the frame can be vertically adjusted, but other than that it is considered to be fixed in position with respect to the molds) and configured to hold said plate (para. [0017]) in a position interposed between said upper half-die and said lower half-die (Fig. 1a); and

- moving means for moving at least one of said upper half-die and lower half-die from (para. [0019], by comparing the Fig. 1a and Fig. 1b) and towards said plate in a direction transverse to the plate (Fig. 1a and Fig. 1b) itself; wherein said holding means comprise two or more releasable grippers (Fig. 1a, two clamping strips, element 8) gripping by friction distinct portions of a peripheral edge (para. [0006]) of said plate and configured to completely release or allow the complete release of the plate itself when the latter is compressed between the upper half-die and the lower half-die during molding (para. [0006], the flow of material into the cavity over the drawing edge according to para. [0006] is considered a release of the plate.

Regarding claim 2, Theinert teaches that the grippers are configured to exert a retention force on said plate less than the thrust received by the plate itself in the direction of
extraction from said grippers during compression between the upper half-die and the lower half-die by teaching that the forming tool, which includes a tensioning frame, and envelops the tool components, during the course of closing the tool components, the tensioning frame fixes the fiber composite material in such a way that allows the fiber composite material to be subsequently fed in such that it is frictionally engaged, and the tensioning surface of the tensioning frame is vertically adjusted relative to an inlet surface of one of the tool components in such a way that a drawing edge, which is effective in the forming phase and which is provided for the fiber composite material, which subsequently flows into the shaping gap, is formed on the tensioning surface (equivalent to less force that allows it to flow) (para. [0006]).


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-10 are rejected under 35 U.S.C.103 as being obvious over Theinert et al. (US Patent Application Publication Number 2013/0101694 A1), in view of Rigamonti (EP 3 473 397 A1), hereafter, referred to as “Rigamonti”.

Regarding claim 3, Theinert teaches a compression molding device suitable for the production of a part in composite material starting from a plate.  But Theinert fails to explicitly teach that has a support structure that comprises of a frame element having a plurality of attachment areas for the selective fixing of a desired number of grippers correlated to the configuration of the plate to be molded and to the retention force on the plate itself which is desired to be obtained.  However, Rigamonti teaches in Fig. 9, a support structure (element 4) that comprises of a frame element having a plurality of attachment areas (as shown in the figure) for the selective fixing of a plurality of grippers (element 5) correlated to the configuration of the reinforced material (equivalent to plate) to be worked on (molded) and to the retention force on the material itself which is desired to be obtained. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Rigamonti, and combine the feature of including plurality of attachment areas for the selective fixing of a plurality of grippers correlated to the configuration of the reinforced material, because that would uniformly grip the reinforce material for further processing during the compression phase (KSR Rationale A, MPEP 2143). Since the references deal with molding using two half dies for a sheet of reinforced material using grippers, one would have reasonable expectation of success from the combination.

Regarding claim 4, Rigamonti teaches that the grippers are fixed internally to said frame element through support arms of variable or extensible length by teaching in Fig. 9 that the gripper devices (element 5) are fixed onto the frame (element 4) through the use of support structure (element 8), which has the variable pushing element (element 28) to adjust the gripping length.   

Regarding claim 5, Rigamonti teaches in Fig. 10 that each gripper comprises two jaws (element 19 and 20) hinged together (at the base of element 29) and movable between a closing configuration (by the piston of element 28), in which they hold by friction the relative portion of the peripheral edge of said plate, and an opening configuration, in which they are moved away to allow the insertion or removal of said reinforce material (plate); each gripper also comprising first actuator means, in particular elastic means, configured to load one or both of said jaws towards said closing configuration and defining said retention force on said plate.  Rigamonti teaches that the first moving device (element 7) comprises two actuators, e.g. two antagonist actuators (element 38, and 39), comprising a first actuator 38 which applies an initial preload onto the sheet of reinforcement material (element 2) keeping it taut during the step of preheating and a second actuator (element 39) which controls the controlled release (para. [0053]).

Regarding claim 6, Rigamonti teaches in Fig. 13, wherein one of said jaws of each said gripper (element 5) has a substantially flat front operative portion (on the bottom side (element 20) defining a support for the relative portion of the peripheral edge of said reinforced In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 7, Rigamonti teaches in Fig. 10, that the operative portions of jaws of each said gripper extend from a common hinging area (base of element 29 on the carriage) of the jaws themselves that are position on the support system (element 8, Fig. 2).

Regarding claim 8-9, Rigamonti teaches in Fig. 10 that the gripping device comprises an actuating portion carried by one of said jaws and extending rearwardly from said hinging zone (base of element 29 on the carriage) with respect to the relative said operating portion; said device further comprising second actuator means acting on the actuating portions of said grippers to move the grippers themselves into said opening configurations.  Rigamonti teaches in Fig. 8-9 that a moving device (element 7) is fixed to said support (element 8) and each 

Regarding claim 10, Rigamonti teaches that the compression molding device further comprising heating means for softening the reinforced material (plate) before subjecting it to
the compression action between said upper half-die and said lower half-die by teaching a preheating station (element 11, Fig. 3) (para. [0082]), and at least one heating element, e.g. by heat radiation and/or by heat conduction (para. [0083]). 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742